Citation Nr: 1122593	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right knee disability as secondary to right foot disability.

3.  Entitlement to service connection for degenerative disc disease with degenerative joint disease of the lumbar spine as secondary to right foot and right knee disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's in-service avulsion fracture of the right navicular healed without residuals; the current right foot disability is not etiologically related to active service.

2.  The Veteran's right knee disability was not present during service or within one year of service, and it is not etiologically related to service or service-connected disability.

3.  The Veteran's degenerative disc disease with degenerative joint disease of the lumbar spine is not etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).

2.  A right knee disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A right knee disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).

4.  Degenerative disc disease with degenerative joint disease of the lumbar spine is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in two letters dated in May 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the claims, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and a VA examination report, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and her representative.

Although the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, the SSA decision shows that the SSA disability benefits are for peripheral arterial disease in the lower extremities, degenerative arthritis of the cervical spine, and degenerative disc disease and arthritis of the lumbar spine.  As such, they are not relevant to the direct service connection claim for a right foot disability and the secondary service connection claim for a right knee disability.  With regard to the claim involving degenerative disc disease and degenerative joint disease of the lumbar spine, the Board notes that this claim is based upon a secondary service connection theory as it relates to the right foot and knee disabilities.  Because the service connection claims for right foot and knee disabilities are being denied herein, the SSA records pertaining to the lumbar spine are not pertinent to the secondary service connection claim involving the lumbar spine.  Thus, the Board finds that the Veteran's SSA records need not be obtained because they are not pertinent to the issues currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Right Foot Disability

The Veteran contends that she is entitled to service connection for a right foot disability because it was incurred during service.  A review of the service treatment records confirms that she injured her right foot in service in January 1969.  The service treatment records show that she fell down a step the night before and was complaining of pain and swelling over the dorsum of the proximal aspect of the right foot.  X-rays revealed a chip avulsion fracture of the right tarsal navicular.  She was told to elevate the foot for two days and then have it casted.  A week later, the Veteran was noted to be doing well.  In February 1969 it was noted that after three weeks the fracture had healed.  She was noted to be using a crutch for walking until ankle motion increased.  She was to return to full duty two weeks later.  A March 1969 service treatment record notes that the Veteran had an old fracture to the right tarsal navicular.  It was noted that at present, she received no treatment but was having pain in the region when she was fatigued.  She was told to use an ace bandage support and do warm soaks.  The April 1969 discharge examination report notes normal feet, lower extremities, and spine.  

The post-service medical evidence shows that the Veteran has been seen by a private physician for foot calluses in 2003 and 2004.  Specifically, in June 2003 the Veteran was seen for her feet.  She was noted to have a history of peripheral vascular disease and a prior angioplasty in both lower extremities.  This was noted to be her third treatment for callus formation on the right plantar surface.  Mycotic nails were also noted.  

In an August 2004 private treatment record, it was noted that she had very small calluses medially and laterally on the balls of her feet.  They were very well trimmed and had no open lesions.  There were no dorsalis pedis or posterior tibial pulses on the right.  There was a slight prolongation of capillary filling of the toes.  There was no discoloration of the feet or toes.  In June 2006 she was seen for complaints of pain in the plantar aspect of the right foot.  There was thickening of several nails.  Nearly all nails of the feet were noted to have nail fungus.  

An August 2007 VA outpatient treatment record indicates that the Veteran receives most of her treatment through her tribal doctor.  This treatment was noted to be for her right knee and back problems.  She stated that she has a lot of pain in her lower legs with walking but said she has known peripheral vascular disease with intermittent claudication.  No abnormalities or complaints with regard to the feet were noted.

The Veteran underwent a VA examination in November 2008.  The report of that examination notes that the Veteran stated that she injured her right foot in January 1969, causing a fracture to the navicular bone.  It was diagnosed as an avulsion fracture to the navicular.  She said that ever since, she has occasional swelling and pain in the foot with weather changes.  She also complained of loss of balance with the avulsion fracture.  Examination of the right foot showed normal joint function in all joints.  There was no callus formation, hammertoes, claw toes, tenderness, edema, erythema, or tissue loss.  There was minimal bunion deformity and a small heel spur.  The examiner opined that the current complaint of right foot pain is not the same condition as her in-service avulsion fracture.  The examiner reasoned that the in-service fracture has healed without residuals.

Based upon a review of the record, the Board finds that service connection for a right foot disability is not warranted.  In this regard, although there is evidence of an in-service fracture of the right foot, there is no evidence showing that any current right foot disability (namely, calluses, right foot bunion deformity, and heel spur) is etiologically related to the in-service avulsion fracture.  Notably, the service-treatment records show that the fracture healed completely.  Moreover, the separation examination notes normal feet.  There were no complaints about the right foot fracture at separation or until the November 2008 VA examination.  Importantly, the private treatment records show only treatment for calluses and toenail fungus.  There is no post-service medical evidence whatsoever of any complaints related to the in-service navicular fracture, and the only medical opinion on point (that of the November 2008 VA examiner) indicates that the current foot disability is not related to the fracture during active service.  The opinion is adequately supported.

In conclusion, although the Veteran asserts that her right foot disability is related to service, she is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is competent to give evidence about what she experienced; for example, she is competent to report that she experiences certain symptoms regarding her right foot.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the evidence of record suggests that the Veteran has current diagnoses of calluses, bunion deformity, and heel spur.  It was also noted that she has a healed old fracture with no residuals.  It does not document any ongoing complaints or any complaints at all related to the in-service fracture.  The only evidence suggesting an etiological link between the current right foot diagnoses and service is the Veteran's claim for service connection.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's right foot disability is as a result of her service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. 
§ 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right foot disability.

	II.  Right Knee and Lumbar Spine Disabilities

The Veteran claims that she is entitled to service connection for a right knee disability and degenerative disc disease/degenerative joint disease of the lumbar spine because they resulted from her right foot disability.  In her VA Form-9, the Veteran reasoned that her right foot disability caused her right side to be shorter than her left side, which caused her back problem and led to her falling and injuring her right knee.

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection for all issues on both a direct and secondary basis in this appeal.

With respect to the claims on a direct basis, the Board notes that the service treatment records are negative for any findings or complaints with respect to the lumbar spine and/or the right knee.  The post-service medical evidence shows that the Veteran sustained a patellar fracture in April 2006 after a fall injury.  She underwent an open reduction/internal fixation of the fracture.  The post-service medical evidence also notes that the Veteran has disc bulges with spinal stenosis at L4-5 and L5-S1, with associated foraminal narrowing, for which she takes pain medication and has undergone epidural injections.  None of the private medical evidence contains any indication regarding an etiological relationship of these disabilities.

An August 2007 VA treatment record notes that the Veteran indicated that her last magnetic resonance imaging (MRI) was done in June 2007, and it noted widespread arthritis, scoliosis, and herniated discs.  

The November 2008 VA examination report notes that the Veteran fell, fracturing her right patella in April 2006.  She had surgery.  In August 2006 she fell again, reinjuring her right knee and then developing a MRSA infection.  In May 2007 she had another surgery.  She currently complains of swelling, occasional locking, instability, and falls.  She takes medication and injections, as well as physical therapy.  The Veteran's back pain began gradually in the 1990s, without any trauma.  The Veteran related the back pain and knee pain to the prior right foot injury.  She denied any peripheral symptoms in the lower extremities.  On examination there was no paresthesia, weakness, or fatigue, or associated pain in the legs.  

The examiner noted that a June 2007 MRI of the lumbar spine revealed disc bulging with spinal stenosis at L4-5 and L5-S1 with associated foraminal narrowing.  Current X-rays showed degenerative disc disease and generative facet disease of the lumbosacral spine, and post-surgical changes with removal of the inferior half of the right patella.  The remainder of the patella was superiorly displaced, suggesting disruption of the infrapatellar ligament.  Small interarticular loose bodies were possible.  The diagnoses were right knee post-patella fracture with open reduction and internal fixation with MRSA infection resolved with stability, and lumbar spine degenerative disc disease at L4-L5 and L5-S1, with degenerative joint disease without radiculopathy.  The examiner opined that the right knee disability and lumbosacral spine disability are not due to the right foot disability.

After review of the evidence of record, the Board finds that service connection is not warranted on a direct basis for either the right knee disability or the lumbosacral spine disability at issue.  Specifically, there is no evidence of any right knee or back problems or complaints during service or until decades later.  More importantly, the Veteran does not claim that she injured her right knee or back in service. 

There is also no evidence of continuity of symptomatology since service, and the Veteran has not indicated that she has experienced any such continuity of symptomatology.  Finally, there is no indication whatsoever of any etiological relationship between either the current right knee disability or the current back problems, and military service.  Even the Veteran does not suggest that there is any etiological relationship on a direct basis.  As such, service connection is denied on a direct basis.

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded a VA examination pursuant to her secondary service connection theories.  However, with respect to her direct service connection theories, there is no evidence in the service treatment records of any complaints or findings with respect to a right knee disorder or lumbosacral spine disorder, and there is absolutely no post-service medical evidence which suggests that the either the currently diagnosed right knee disorder or the lumbosacral spine disorder is in any way related to the Veteran's military service.  Therefore, no VA examination is warranted with respect to the direct service connection claim theories.

With regard to the claims on a secondary basis, the Board has found that service connection for a right foot disability is not warranted.  As such, the secondary service connection claims must fail.  Without service connection having been granted for the underlying disability (a right foot disability), the claims for secondary service connection automatically fail, to include service connection for the lumbar disability as secondary to the right knee. 

Accordingly, service connection is not in order for either a right knee disability or degenerative disc/joint diseases of the lumbar spine.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  


ORDER

Service connection for a right foot disability is denied.

Service connection for a right knee disability is denied.

Service connection for degenerative disc disease with degenerative joint disease of the lumbar spine is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


